ON MOTION ROE REHEARING.
Güerry, J.
It is insisted by counsel for the plaintiff in error that this court erred in its original opinion in holding that the trial court did not err in overruling certain special grounds of demurrer to the plaintiff’s petition. As shown by the facts set out in the original opinion, the plaintiff was injured by the operation of a cut of eighteen box-cars being backed across a public crossing. It is insisted that since the plaintiff’s petition alleged that “It was a dark night and so dark that petitioner, although listening and looking carefully, could not see nor hear the engine and cut of cars before nor after the accident; . . that attached to the engine were approximately eighteen box-cars, and that by reason of the length of said string of cars the engine pushing said cars backwards toward said crossing was around and beyond a curve in the track to the north of said crossing; . . that your petitioner was walking to his work at the G. S. W. & G. E. Co. shops located at the eastern end of Society Street in the City of Albany,” that the alleged grounds of negligence, to wit: “13 (1) In that defendants did not have stationed at the crossing a watchman to warn your petitioner that the said defendants were at that time switching cars across said crossing. 13 (3) In that defendants were negligent in failing to have upon the lead end of said cut of cars an employee who could have warned the engineer of petitioner’s dangerous position in time to stop the cars or slacken the speed thereof and avoid the injury to petitioner. 13 (5) In that defendants failed to keep any lookout ahead as said crossing was approached,” could not have been the proximate cause of the plaintiff’s injuries, and that therefore the special grounds of demurrer pointing out this defect should have have been sustained. In other words, it is contended *705that inasmuch as the petition shows that the night was dark and because of such darkness plaintiff could not see the approach of the cut of cars, an employee riding upon such cut of cars could not have seen the plaintiff, and that the absence of such employee could not have in any way contributed to the plaintiff’s injury; this contention being based on the principle of law that negligence, to be the basis of a recovery, must be the proximate cause of the injury, and if the injury would have occurred regardless of the alleged negligent act, there can be no recovery.
The case of Western & Atlantic R. v. Crawford, 47 Ga. App. 591 (170 S. E. 824), is cited to us as controlling in favor of the contention of plaintiff in error. In that case it was held that because the plaintiff’s petition disclosed by its allegations that it was impossible for the plaintiff, “on account of a deep cut immediately north of said crossing, to see the approach of the train (traveling from the north) until it was within five or six feet of the crossing,” that, “for the same reason, it would be impossible for the defendant’s servants to see the approach of the plaintiff, who was traveling from the west,” and that therefore the ground of alleged negligence that “the engineer operating the locomotive engine, while approaching said crossing, failed to keep and maintain a constant and vigilant lookout along the tracks ahead of said engine,” should have been stricken on special demurrer, for the reason that such failure could not have contributed to the injury. It was further stated by the court in that case that “This decision does not hold as a matter of law that because the defendant could not see the engineer, the engineer could not see the defendant, but holds that the facts pleaded make it impossible for the engineer to see the plaintiff. . . We can conceive of conditions where the plaintiff could not see the engineer and yet the engineer could see the plaintiff.” In Western & Atlantic R. v. Leslie, 48 Ga. App. 714 (172 S. E. 236), where it was alleged in the petition that on account of the night and a thick, heavy, murky, dense fog, it was impossible to see more than five or six feet, and where the Crawford case was cited and discussed, Jenkins, P. J., said: “A jury might find that, upon approaching a crossing under such extraordinary fog conditions as those here set forth by the petition, the duty imposed by the statute upon the operatives of a locomotive to ‘otherwise’ exercise due care to avoid an injury might require bringing *706the train to a stop or as’near a stop as might be necessary to enable the engineer maintaining the lookout prescribed by law to take steps to avoid a collision with persons or objects on the crossing after they had first become visible from a distance of five or six feet. . . ” That case is also cited to us as authority for the position of plaintiff in error. However, upon close analysis, it will be seen, from the reasoning used by Judge Jenkins, that it supports a contrary view. There, as pointed out by Judge Jenkins, the petition admitted that a speed of four miles an hour constituted a cautious and proper speed and that it was manifest that nothing could have been done to stop a train moving at such admitted proper speed within five or six feet. In both the Crawford case and the Leslie case it will be noted that the injury was caused by a locomotive, in the latter case with a headlight burning. Can it be said that when physical conditions obtrude themselves that fact will absolve a railroad company from all duty toward travelers, on the ground that a violation of such a duty might not be the proximate cause of the injury, in view of the express provision of the statute which requires that such an engineer operating an engine should “otherwise exercise due care in approaching said crossing in order to avoid doing injury to any person or property which may be on such crossing, or upon the line of said railway at any point within fifty feet of such crossing?” Civil Code (1910), § 2677 (2). Does the fact that a crossing is blind absolve a railroad company from the duty of maintaining a lookout, or the fact that the night is dark and foggy permit the operation of a train without a headlight? Would it be possible that because a night is dark and thick with fog a railroad company might say: “I need maintain no lookout, for I can not see; burn no headlight, and have no regard to speed regulations at crossings, because such violations of even statutory duties can not be considered the cause of an injury?” We can not believe that any such ruling should be the law.
An act of negligence may not by and of itself be the proximate cause of an injury, and yet it may be a contributing cause thereof. The failure of the railroad company to maintain a lookout on the end of the cut of cars to signal the engineer in the event of an emergency may not have been the sole proximate cause of the injury where the night is so dark that such a lookout does not enable one to see a person on the track, and yet the failure to have or main*707tain such a lookout with a light is a circumstance to be considered by a jury in determining the questions of negligence and care used in approaching such crossing. If the engine was around a curve and it was impossible for the engineer to see the crossing, because of this fact and the further fact that he knew that the cars he was pushing would cross the crossing long before his engine, due care might have required that there be stationed on the front car a watchman; and if it were not possible for him to see whether any one was using the crossing because of the darkness of the 'night, due care under such circumstances might have required that he stop the train until he could ascertain this fact. A contrary holding would be to say that if the night is dark and visibility impossible, the engineer need not keep a lookout, and in case of injury such a failure would not constitute negligence and could not be pleaded, and therefore could not be proved. Under the pleadings in this case it is shown that the defendant, although the night was dark, was operating a train of cars across a public crossing at an unlawful rate of speed, without having a light thereon and without having a lookout of any kind. It is contended by demurrer that because of the fact that the night was dark, no duty rested on the defendant to keep such a lookout, for the reason that it would have been ineffective. We are unable to agree that because of such reason such a circumstance may not be considered by the jury as a contributing cause of the injury. The allegations of negligence are in no way absurd or unreasonable, as stated in the case of Atlantic Coast Line R. Co. v. Moore, 8 Ga. App. 193, supra. They are not so disassociated with the other alleged acts of negligence as to make it immaterial and irrelevant, and we are still of the opinion that the demurrers to the grounds of negligence already set out were properly overruled by the trial court.
' It is further insisted that because of the allegations in the petition that the night was so dark that the plaintiff-could not see, these circumstances show that plaintiff could not recover. In other words, it is contended that where one approaches a railroad-track, a place of known danger, when he can not see, to cross it is such a lack of ordinary care as would as a matter of law preclude a recovery by him in a suit against the railroad company for injuries caused by the running of a train. We can not agree that such a contention is sound. The Supreme Court of the United States in a recent de*708cision, Pekora v. Wabash Ry. Co., 292 U. S. 98 (54 Sup. Ct. 580, 78 L. ed. 1149, 91 A. L. R. 1049), written by Justice Cardoza, said . “In such circumstances the question, we think, was for the jury whether reasonable caution forbade his going forward in reliance on the sense of hearing, unaided by that of sight. No doubt it was his duty to look along the track from his seat, if looking would avail to warn him of his danger. This does not mean, however, that if vision was cut off by obstacles, there was negligence in going on, any more than there would be negligence in trusting to his ears if vision had been cut off by the darkness of the night.” The plaintiff alleged that he both looked and listened and heard nothing and saw nothing. The court further said in the Pekora case: “Pekora made his crossing in the daytime, but, like the traveler by night, he used the faculties available to one in his position. . . All this the plaintiff, like any other traveler, might fairly take into account. . . Standards of prudent conduct are declared at times by the courts, but they are taken over from the facts of life. . . Extraordinary situations may not wisely or fairly be subjected to tests or regulations that are fitting for the commonplace or normal. In default of the guide of customary conduct, what is suitable for the traveler caught in a mesh where the ordinary safeguards fail him is for the judgment of the jury.” As was suggested by Judge Jenkins in the Leslie case, proper care may have required those in control of the cut of cars on this occasion in default of having a-light on the end of the lead box-car backing over the crossing, to have had some person going ahead who could have signalled the engineer in charge that the way was clear. The facts pleaded do not show that such conduct would have been unavailing, and in its last analysis what would have constituted ordinary care or a lack thereof was a question for the jury.

Rehearing denied.

MacIntyre, J.
. The case of Western & Atlantic Railroad v. Crawford supra, does not raise the question as to whether the proper number of employees of the defendant were on duty, or as to whether they were properly stationed, or as to whether the train or the employees were properly equipped, or whether the train itself should have had a light either on the train or in the hands of its employees (the occurrence in the Crawford case was in the daytime), or as to whether a watchman properly placed and equipped *709could have seen the approach of the plaintiff. The decision in the Crawford case inferentially says that the employees were proper in number and properly equipped, and properly stationed, and the train was properly equipped (nothing to the contrary having been alleged in the petition), and that there was an embankment through which no human eyes could possibly see, and that under the facts alleged, it was impossible for the engineer to see through the embankment and see the plaintiff. Therefore, under the allegations in the petition, no matter how diligent the engineer might have been, he could not have seen the approach of the plaintiff, and the injury would have occurred regardless of whether the engineer was keeping a proper lookout or not.
In the instant case, under the allegations of the petition, if the train had been properly equipped and its employees had been properly stationed and equipped, it can not be said, as a matter of law, that the injury would have occurred regardless of the negligent acts of the company or its employees. In ground of negligence 13 (5) it is not alleged that the engineer at a distance of eighteen cars away around the curve failed to keep a lookout; but, on the contrary, it is alleged that the defendant failed to keep any lookout, and it is in effect alleged that a lookout properly stationed and equipped could have avoided the injury.